         Case 5:20-cv-00248-SLP Document 17 Filed 08/25/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


JOSEPH MALDONADO-PASSAGE,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )                 Case No. CIV-20-248-SLP
                                       )
U.S. FEDERAL WILDLIFE SERVICE, et al., )
                                       )
      Defendants.                      )

          PLAINTIFF JOSEPH MALDONADO-PASSAGE’S RESPONSE
              TO REPORT AND RECOMMENDATION [DKT. 7]

       COMES NOW the Plaintiff, Joseph Maldonado-Passage, by and through his

attorney, Jarrod H. Stevenson, and hereby responds to Magistrate Judge Suzanne

Mitchell’s Report and Recommendation [Dkt. 7], entered on April 7, 2020, which is now

moot in light of Plaintiff’s Notice of Voluntary Dismissal Without Prejudice [Dkt. 16], filed

this same day.

       Plaintiff Maldonado-Passage, initially acting pro se, filed his Complaint [Dkt. 1] on

March 18, 2020. On April 7, 2020, Magistrate Judge Suzanne Mitchell issued a Report

and Recommendation [Dkt. 7] on Plaintiff’s Complaint.           Magistrate Judge Mitchell

correctly ascertained that the Complaint was not intended as a motion to vacate sentence

under 28 U.S.C. § 2255, and the Complaint therefore would not implicate the prohibition

against successive motions found in the Anti-Terrorism and Effective Death Penalty Act

of 1996 (AEDPA). See Report at 6-7. However, Magistrate Judge Mitchell nevertheless




                                        Page 1 of 5
         Case 5:20-cv-00248-SLP Document 17 Filed 08/25/20 Page 2 of 5




determined that Plaintiff’s claims were procedurally barred and recommended that the

Court dismiss the claims (some without prejudice and some with prejudice).

       Magistrate Judge Mitchell ordered that objections to the Report and

Recommendation should be filed by April 28, 2020. However, the Court subsequently

extended that deadline for several reasons, primarily due to prison restrictions ostensibly

related to the COVID-19 pandemic. See, e.g., Mot. for Extension [Dkt. 14] filed July 27,

2020, and Order [Dkt. 15] entered on July 29, 2020.

       Under the circumstances, Plaintiff (now represented by counsel) is instead

voluntarily dismissing his claims rather than objecting to the Report and Recommendation.

Although Plaintiff does not necessarily agree with all of the reasoning in the Report and

Recommendation, a proper and complete set of objections would involve additional filings

(such as leave to file an amended pleading drafted with the benefit of counsel), which

would likely result in more complications than the filing of a new action.

       Therefore, this same day, Plaintiff filed a Notice of Voluntary Dismissal Without

Prejudice [Dkt. 16], which voluntarily dismissed all claims without prejudice. See Fed.

R. Civ. P. 41(a).    Per Rule 41(a), the dismissal is effective automatically, without any

further action of the Plaintiff or the Court:

       “Under Rule 41(a)(1)(i), a plaintiff has an absolute right to dismiss without
       prejudice and no action is required on the part of the court. The [filing of a
       Rule 41(a)(1)(i) notice] itself closes the file. . . . The effect of the filing of a
       notice of dismissal pursuant to Rule 41(a)(1)(i) is to leave the parties as
       though no action had been brought. Once the notice of dismissal has been
       filed, the district court loses jurisdiction over the dismissed claims and may
       not address the merits of such claims or issue further orders pertaining to
       them.”


                                          Page 2 of 5
         Case 5:20-cv-00248-SLP Document 17 Filed 08/25/20 Page 3 of 5




Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003). Unless the Court’s internal

procedures require a final judgment or order to close the case for statistical purposes, no

further action is necessary or even possible.

       As such, the Report and Recommendation was rendered moot upon the filing of the

notice of dismissal—before the deadline for objections had run and before the Report and

Recommendation had been adopted or rejected by the Court—and it has no impact on

Plaintiff’s ability to assert any claims in a future action if Plaintiff decides to do so. See,

e.g., Pruitt v. Lehew, No. CIV-05-412-F, 2007 WL 172014, 2007 U.S. Dist. LEXIS 4611,

at *3-4 (W.D. Okla. 2007) (construing a filing as a notice of dismissal, and therefore

declaring magistrate judge’s report and recommendation to be moot).

       Likewise, nothing occurring in this action impacts the restrictions of the Prison

Litigation Reform Act (PLRA), such as the “three strikes” prohibition of 28 U.S.C. §

1915(g). To the contrary, a case dismissed under Fed. R. Civ. P. 41 is not “dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may

be granted,” and a voluntary dismissal therefore does not count as a “strike” under §

1915(g). See, e.g., 28 U.S.C. § 1915(g); Deutsch v. Gallegos, 98 F. App’x 723, 725 (10th

Cir. 2004) (unpublished) (citing Janssen v. Harris, 321 F.3d at 1000).

       Finally, this action does not implicate the restrictions of the AEDPA—such as the

restrictions against successive motions under 28 U.S.C. § 2255—albeit for a different

reason. Simply put, the Complaint in this action did not assert a motion under § 2255 (or

request any type of habeas petition, for that matter), and the provisions of the AEDPA are

wholly inapplicable.

                                         Page 3 of 5
         Case 5:20-cv-00248-SLP Document 17 Filed 08/25/20 Page 4 of 5




       Accordingly, Plaintiff seeks no further relief from this Court, as this action is already

effectively dismissed. Instead, Plaintiff will assert his claims, if Maldonado-Passage

deems it appropriate, in a separate action in the future.

                                            Respectfully submitted,



                                            ________________________________________
                                            JARROD H. STEVENSON, OBA #20346
                                            Stevenson Law Firm, P.L.L.C.
                                            903 N.W. 13th Street
                                            Oklahoma City, Oklahoma 73106
                                            Telephone: (405) 236-5100
                                            Facsimile: (405) 234-5528
                                            Email: jarrod@jhstevensonlaw.com
                                            Attorney for Plaintiff




                                         Page 4 of 5
         Case 5:20-cv-00248-SLP Document 17 Filed 08/25/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

       No defendants have appeared, and process has not yet been issued in this action. As

such, the undersigned does not believe service is required. Nevertheless, the undersigned

will send a courtesy copy by mail to the United States Attorney for the Western District of

Oklahoma.

                                                 _______________________________
                                                 JARROD H. STEVENSON




                                       Page 5 of 5
